Order, Supreme Court, New York County (Leland DeGrasse, J.), entered January 10, 2003, which, to the extent appealed from as limited by the brief, granted defendants’ motion for sanctions insofar as to direct plaintiff to pay the reasonable costs and attorneys’ fees incurred in the defense of the action, unanimously affirmed, with costs.
Since the record discloses that plaintiff, in prolonged litigation, pursued causes of action that were clearly time-barred and otherwise without arguable merit, the motion court’s determination that plaintiff should bear the reasonable costs and attorneys’ fees incurred in the action’s defense constituted a proper exercise of discretion (see 22 NYCRR 130-1.1 [a]). The motion court adequately set forth the grounds for exacting costs and attorneys’ fees from plaintiff pursuant to 22 NYCRR 130-1.1 and in so doing was not required to follow the procedural dictates of 22 NYCRR 130-1.2 “in any rigid fashion” (Benefield v New York City Hous. Auth., 260 AD2d 167, 168 [1999]). Concur—Tom, J.P., Andrias, Saxe and Sullivan, JJ.